                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

                              Plaintiff,
                  v.                                    Civil No. 19-2761-DDC

 SAMUEL A. GALLAGHER, SIGRID I.
 GALLAGHER, STATE OF KANSAS,
 KANSAS DEPARTMENT OF HEALTH
 AND ENVIRONMENT, and The Unknown
 Heirs, Executors, Administrators, Devisees,
 Trustees, Legatees, Creditors, and Assignees
 of the Deceased Borrower, STANLEY S.
 GALLAGHER, and the Unknown Spouses
 of the Deceased Borrower and other
 Defendants; Unknown Stockholders,
 Officers, Successors, Trustees, Creditors and
 Assignees of Defendants as are existing,
 dissolved or dormant corporations; Unknown
 Executors, Administrators, Devisees,
 Trustees, Creditors, Successors and
 Assignees of Defendants as are or were
 partners or in partnership; and Unknown
 Guardians, Conservators and Trustees of
 Defendants as are minors or are in any way
 under legal disability; and Unknown Heirs,
 Executors, Administrators, Devisees,
 Legatees, Trustees, Creditors and Assignees
 of any Person alleged to be deceased and
 made Defendants,

                               Defendants.

        ORDER EXTENDING TIME TO SERVE SUMMONS AND COMPLAINT

       Plaintiff United States of America has filed a motion (ECF No. 8) for extension of time to

serve a summons and the amended complaint on Defendant Samuel A. Gallagher and the

Unknown Defendants for a period of 90 days beginning on March 16, 2020, or until June 14,

2020, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.
       The Court, upon review of the file, finds that for good cause shown the motion of the

Plaintiff should be and is hereby granted.

       IT IS BY THE COURT ORDERED that the Plaintiff, United States of America, is

hereby granted an additional 90 days in which to effectuate service of the summons and amended

complaint upon Samuel A. Gallagher and the Unknown Defendants.

       Dated this 10th day of March, 2020.

                                                    James P. O’Hara
                                                   JAMES P. O’HARA
                                                   United States Magistrate Judge




                                               2
